The CoubT;
Upton, J.
then instructed as follows:
If the plaintiff had reason to believe, and did believe, at the time the note was altered, that both the defendants consented to the alteration, and the circumstances were not such as to put a reasonable man on inquiry as to the consent of Daniel Wilson, the plaintiff is entitled to recover to the same extent as if the note was not altered.
Bui if W. C. Wilson acted without authority, and the plaintiff was not deceived, or if the circumstances were such that a reasonable man would have suspected or believed the' act to be done without Daniel Wilson’s consent, the plaintiff, by accepting the altered notes, released Daniel Wilson. In that case, the alteration can not be disregarded as innocently made. If the plaintiff was ignorant of the law, and did not know the effect of altering the note without the consent of Daniel Wilson, that circumstance is not available. Ignorance of the law cannot operate as an excuse, nor change the rights of the parties.
If the plaintiff was deceived about the facts, and believed the alteration was made with the consent of both defendants, and had no reason to suspect the contrary, his accepting the altered note will not amount to entering into a new contract with W. O. Wilson alone, and will not discharge Daniel Wilson from liability.
When the circumstances are such as would excite suspicion and naturally attract the attention, a party will be presumed to have been put upon inquiry, and if he does not inquire he will be presumed to have known the facts.
The jury returned a verdict for the defendant.